Citation Nr: 1126934	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  04-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation prior to April 17, 2008, and a rating in excess of 10 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) and Board remand.

In this case, the Veteran's claim originated with an appeal of two separate issues.  By a July 2002 rating decision, the RO denied a compensable evaluation for right ear hearing loss and denied reopening the Veteran's claim for entitlement to service connection for left ear hearing loss.  The Veteran appealed the RO's July 2002 rating decision, and in July 2004, he perfected his appeal.  In a January 2011 rating decision and supplemental statement of the case, the RO reopened and granted the Veteran's claim for entitlement to service connection for left ear hearing loss, effective April 2, 2001, and awarded a noncompensable evaluation for bilateral hearing loss, effective April 2, 2001, and an evaluation of 10 percent for bilateral hearing loss, effective from April 17, 2008.  Thus, as the Veteran's claim for entitlement to service connection for left ear hearing loss was reopened and granted, that issue is no longer before the Board.  

Although the RO granted an increased rating of 10 percent for bilateral hearing loss, effective April 17, 2008, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an initial compensable rating prior to April 17, 2008, and an increased rating greater than 10 percent thereafter for bilateral hearing loss remains on appeal to the Board.

While the Veteran has not separately appealed the issue of entitlement to an initial compensable rating for left ear hearing loss, the Veteran's appeal of the issue of entitlement to an increased rating for right ear hearing loss suggests that he is seeking the highest rating for his hearing loss disability.  Reviewing the claim most favorably to the Veteran, the Board construes the issue of entitlement to an initial compensable rating for left ear hearing loss as inextricably intertwined with the issue of entitlement to an increased rating for right ear hearing loss.  Thus, the issue of entitlement to an initial compensable rating for bilateral hearing loss for the period of the appeal from April 2, 2001 through April 17, 2008 and entitlement to an increased rating greater than 10 percent for bilateral hearing loss on and after April 17, 2008 is the issue that is properly before the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the issue has been recharacterized as shown on the title page of this decision.

A hearing was held on June 21, 2007, in Los Angeles, California before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  Prior to June 20, 2007, the Veteran's bilateral hearing loss was manifested by no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  From June 20, 2007 to April 17, 2008, the Veteran's bilateral hearing loss was manifested by no more than Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.

3.  On and after April 17, 2008, the Veteran's bilateral hearing loss was manifested by no more than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  Prior to June 20, 2007, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  From June 20, 2007 through April 17, 2008, the criteria for a 10 percent evaluation, but no more, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  On and after April 17, 2008, the criteria for an increased evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  Id.  Prior to a January 2011 readjudication of the Veteran's claim, letters dated in September 2001 and January 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded two VA examinations pertaining to his claim during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that he found either of these examinations to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that the VA examinations obtained in this case are adequate, and they provide sufficient detail to determine the severity of the Veteran's service-connected bilateral hearing loss under the pertinent rating criteria.  Id.  Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran alleges that he is entitled to an initial compensable evaluation for his bilateral hearing loss prior to April 17, 2008, and an increased evaluation greater than 10 percent for his bilateral hearing loss on and after April 17, 2008.  From April 2,2001 through April 17, 2008, the Veteran's bilateral hearing loss is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100, for impaired hearing.  On and after April 17, 2008, the Veteran's bilateral hearing loss is rated as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim, the level of disability from April 2, 2001 through April 17, 2008 and the present level of disability on and after April 17, 2008 are of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI correlates the average puretone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b) . 

By a November 1983 rating decision, service connection for right ear hearing loss was granted, and a noncompensable evaluation was awarded, effective June 9, 1983.  An August 1991 rating decision continued the Veteran's noncompensable evaluation for right ear hearing loss.  In April 2001, the Veteran filed the present claim for entitlement to an increased rating for right ear hearing loss as well as his claim to reopen the issue of entitlement to service connection for left ear hearing loss.  By a July 2002 rating decision, the RO continued the noncompensable evaluation for right ear hearing loss and denied reopening the claim for entitlement to service connection for left ear hearing loss.  The Veteran filed a notice of disagreement in July 2003, and in July 2004, he perfected his appeal.  In a January 2011 rating decision, the RO granted service connection for left ear hearing loss, and assigned a noncompensable evaluation for bilateral hearing loss, effective April 2, 2001, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In a January 2011 supplemental statement of the case, the RO awarded a 10 percent evaluation for bilateral hearing loss, effective April 17, 2008, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

I.  Prior to April 17, 2008

The evidence of record prior to April 17, 2008 reflects complaints of and treatment for bilateral hearing loss.  A May 2000 VA treatment record notes the Veteran's complaints of bilateral hearing loss, and indicates that he was issued hearing aids.  In August 2000, the Veteran dropped off one of his hearing aids for repair.  Later that month, VA mailed the repaired hearing aid to the Veteran.  In October 2000, a repaired hearing aid was returned to the Veteran.  A February 2001 VA treatment record notes that the Veteran lost his left ear hearing aid and that his right ear hearing aid was "dead."  The Veteran ordered a replacement aid for the left ear and had the right ear hearing aid repaired.

In March 2002, the Veteran underwent a VA audiological examination.  The report notes the Veteran's complaints of bilateral hearing loss with tinnitus.  The Veteran reported a history of noise exposure during sevice.  He noted that, after service, he worked for a car company in the assembly plant for 16 years, and that he wore ear protection.  Since 1984, he has worked as a "big rig" truck driver, and noted that hearing protection was not provided, but that he sometimes wore self made ear plugs.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
55
80
LEFT
15
30
60
55
70

The puretone threshold average was 53 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear, using the Maryland CNC test.  The VA examiner diagnosed moderate to severe high frequency sensorineural hearing loss with mild discrimination in the right ear and mild to severe sensorineural hearing loss with mild discrimination in the left ear.  

A private audiological evaluation performed in December 2002 reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
65
85
LEFT
15
35
65
55
65

VA treatment records from November 2004 through June 2007 also reflect complaints of and treatment for bilateral hearing loss.  In November 2004, the Veteran underwent an audiological evaluation.  The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
80
95
LEFT
20
35
60
65
70

While speech audiometry revealed speech recognition ability of 84 percent in the right ear and 96 percent in the left ear, the test was performed with the CIDW-22 test instead of the Maryland CNC test, which is not recognized under the pertinent rating criteria.  38 C.F.R. § 4.85(a).  In June 2007, the Veteran underwent another audiological evaluation.  The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
60
85
LEFT
30
40
65
60
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  

During a June 2007 hearing before the Board, the Veteran testified that he has to wear hearing aids to drive, and that he has a restricted commercial driver's license due to hearing loss.  The Veteran's wife testified that the Veteran could not hear her at all without his hearing aids, even if she screams from the top of her lungs.  The Veteran stated that he was able to hear muffled sounds without his hearing aids, and that he had to turn the television up "full blast" to hear it without his hearing aids.

The Veteran's hearing loss as shown in the March 2002 VA audiological examination resulted in Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear.  However, the Veteran's hearing loss as shown in the June 2007 VA audiological examination resulted in Level IV hearing acuity in the right ear, and Level III hearing acuity in the left ear.  38 C.F.R. § 4.85 , Table VI. 

With regard to the December 2002 private audiological evaluation and the November 2004 VA audiological evaluation, the results of those evaluations cannot be used to determine the level of the Veteran's hearing impairment under the pertinent rating criteria, as they do not include "a controlled speech discrimination test (Maryland CNC)" as required by 38 C.F.R. § 4.85(a).  

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  With a numeric designation of I for the right ear and II for the left ear, the point of intersection on Table VII requires the assignment of a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. 4.85.  However, with a numeric designation of IV for the right ear and III for the left ear, the point of intersection on Table VII requires the assignment of a 10 percent rating under Diagnostic Code 6100.  Id.  Thus, as the results of the June 2007 VA evaluation provide for the assignment of a 10 percent evaluation for bilateral hearing loss, the Board concludes that a 10 percent evaluation is warranted as of June 20, 2007.  However, as the medical evidence of record does not show bilateral hearing loss at a compensable level prior to June 20, 2007, an increased rating is not warranted for bilateral hearing loss prior to June 20, 2007.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. 505.

The Veteran's hearing loss also does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time prior to April 18, 2008.  Accordingly, a 10 percent evaluation is warranted for the Veteran's bilateral hearing loss on and after June 20, 2007.  An initial compensable evaluation for bilateral hearing loss is not warranted prior to June 20, 2007.

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  Although the March 2002 and June 2007 VA evaluation reports did not include such discussion, the Veteran must demonstrate prejudice due to any examination deficiency.  Id.  To date, the Veteran has neither advanced an argument that the VA audiological evaluations were deficient in any respect, nor that he was prejudiced thereby.  Moreover, the VA March 2002 VA examiner considered the Veteran's history of noise exposure, and noted that indicated that the Veteran worked as a "big rig truck driver" since 1984 with no special accommodations for his hearing loss disability.  In fact, the Veteran indicated that he was not provided with hearing protection, and that he sometimes wore self made earplugs.  Similarly, during the June 2007 hearing before the Board, the Veteran's wife described his symptoms only as including difficulty hearing when he was not wearing his hearing aids.  The Veteran reported that he had to turn the television volume up to "full blast" when not wearing his hearing aids.  Thus, the evidence does not suggest additional functional effects of a hearing loss disability such that the VA examiner's failure to consider them would prejudice the Veteran.

II.  On and After April 17, 2008

The Veteran also contends that he is entitled to an increased rating greater than 10 percent for his bilateral hearing loss on and after April 17, 2008.

In April 2008, the Veteran underwent a VA audiological evaluation.  The Veteran complained of difficulty hearing, and described difficulty understanding at work, hearing his wife, and difficulty hearing in most listening situations.  He noted that he worked as a truck driver, sometimes wearing self made earplugs.  The examiner noted that there had been no ear surgery, no ear infections, and no injury to his ears or any medical complications that could negatively affect his hearing between March 2002 and April 2008.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
65
85
LEFT
30
40
65
65
70

The puretone threshold average was 63.75 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear, using the Maryland CNC test.  All tests conducted were consistent with normal middle ear function.  Tympanograms were within normal limits, bilaterally, and acoustic reflexes were present.  The diagnoses were mild to severe/profound sensorineural hearing loss with good speech discrimination in the right ear and mild to severe sensorineural hearing loss with good speech discrimination in the left ear.

VA treatment records from July 2008 through January 2011 reflect complaints of and treatment for bilateral hearing loss.  In July 2008, the Veteran reported that his right hearing aid was weak and his left hearing aid was "dead."  The hearing aids were mailed to the vendor for repair.  Later that month, the Veteran's repaired hearing aids were returned to him.  An otoscopy was clear in both ears at that time.  The Veteran was seen for a hearing aid fitting in September 2008.  In March 2010, the Veteran was seen again for hearing aid repair.  A January 2011 treatment record indicates that the Veteran underwent an audiologic evaluation, but that puretone hearing thresholds were not reported.  On otoscopic examination, the tympanic membranes were visualized and external auditory canals were clear, bilaterally.  There was mild to profound sloping sensorineural hearing loss with fair word recognition scores in the right ear, and mild to severe sloping sensorineural hearing loss with good word recognition scores in the left ear.  Tympanograms were within normal limits, bilaterally, and acoustic reflexes were present.  The physician noted that the Veteran was eligible for replacement of lost VA-issued hearing aids with remote control.  Ear impressions were taken.

The Veteran's hearing loss as shown in the April 2008 VA audiological examination results in Level III hearing acuity in the right ear, and Level IV hearing acuity in the left ear.  38 C.F.R. § 4.85 , Table VI.  The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann, 3 Vet. App. at 349; see also Massey, 7 Vet. App. at 208 (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  With a numeric designation of III for the right ear and IV for the left ear, the point of intersection on Table VII requires assignment of a 10 percent rating under Diagnostic Code 6100.  The Veteran's hearing loss also does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86.  Accordingly, an evaluation in excess of 10 percent for bilateral hearing loss is not warranted at any time on and after April 17, 2008.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. 505. 

The Board also again considered the holding in Martinak v. Nicholson, which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  21 Vet. App. at 455-56.  Although the April 2008 VA examination report did not include such a discussion, the Veteran must demonstrate prejudice due to any examination deficiency.  Id.  To date, the Veteran has neither advanced an argument that the VA audiological examination was deficient in any respect, nor that he was prejudiced thereby.  The April 2008 VA examination report indicates that the Veteran discussed his problems with the examiner, noting difficulty hearing and difficulty understanding at work.  He also reported that he used home made ear plugs while working.  The VA examiner noted no unusual problems, and indicated that there was no history of ear surgery, ear infection, ear injury, or other complications.  Accordingly, as the evidence does not suggest additional functional effects of a hearing loss disability beyond hearing loss itself, the VA examiner's failure to describe the functional effects did not prejudice the Veteran.

For the foregoing reasons, an increased evaluation greater than 10 percent is not warranted for bilateral hearing loss on and after April 17, 2008.


III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's bilateral hearing loss disability picture is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate at any time period on appeal.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  As demonstrated by the evidence of record, prior to June 20, 2007, the Veteran's hearing loss disability was manifested by Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85 , Table VI.  From June 20, 2007 through April 17, 2008, the Veteran's hearing acuity was manifested by Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  Id.  On and after April 17, 2008, the Veteran's hearing acuity was manifested by Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Id.  When comparing these results with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral hearing loss disability are not inadequate during each time period identified.  A compensable rating is provided for certain audiological findings for bilateral hearing loss prior to June 20, 2007, but the medical evidence reflects that those findings are not present in this case.  Similarly, an evaluation in excess of 10 percent is provided for certain audiological findings for bilateral hearing loss on and after June 20, 2007, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations awarded are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 


ORDER

An initial compensable evaluation for bilateral hearing loss prior to June 20, 2007 is denied.

An increased evaluation of 10 percent, but no more, for bilateral hearing loss is granted, effective June 20, 2007, subject to the laws and regulations governing the payment of monetary benefits.

An increased rating greater than 10 percent for bilateral hearing loss on and after April 17, 2008 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


